Exhibit WESTERN SIZZLIN CORPORATION Index to Pro Forma Financial Statements Unaudited Pro Forma Condensed Combined Financial Statements of Western Sizzlin Corporation and Mustang Capital Advisors, LP: Introduction to Unaudited Pro Forma Condensed Combined Financial Statements 1 Unaudited Pro Forma Condensed Combined Balance Sheet as of June 30, 2008 2 Unaudited Pro Forma Condensed Combined Statement of Operations for the Year Ended December 31, 2007 3 Unaudited Pro Forma Condensed Combined Statement of Operations for the Six-Month Period Ended June 30, 2008 4 Notes to Unaudited Pro Forma Condensed Combined Financial Statements 5 – 6 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS OF WESTERN SIZZLIN CORPORATION AND MUSTANG CAPITAL ADVISORS, LP The following sets forth unaudited pro forma condensed combined financial information derived from (i)the audited consolidated financial statements of Western Sizzlin Corporation (“Western”) for the fiscal year ended December 31, 2007, (ii)the unaudited consolidated financial statements of Western for the six months ended June30, 2008, (iii)the audited consolidated financial statements of Mustang Capital Advisors, LP for the fiscal year ended December 31, 2007, and (iv)the unaudited consolidated financial statements of Mustang Capital Advisors, LP for the six months ended June30, 2008, each of which is included elsewhere in this prospectus.The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2007 assumes that the pro forma events occurred as of January 1, 2007.The unaudited pro forma condensed combined statement of operations for the six months ended June30, 2008 assumes that the pro forma events occurred as of January1, 2008.The unaudited pro forma condensed combined balance sheet assumes that the pro forma events occurred on June30, 2008. The pro forma events include the acquisition by Western of a 50.5% limited partnership interest in Mustang Capital Advisors and a 51% membership interest in Mustang Capital Management, LLC, which owns a 1% interest in Mustang Capital Advisors as its general partner.The acquisition will be accounted for as a purchase under U.S. GAAP.Cost will be determined on the basis of cash paid and the fair value of Western common stock delivered as consideration in the proposed transaction.For the purpose of valuing its shares to be issued in conjunction with the transaction, Western used the average of the closing prices of Western common stock on the Nasdaq Capital Market for the three days prior to and the three days subsequent to March 28, 2008, the date on which Western first announced its intent to enter into the transaction, or $15.68 per share. The following pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of (i) the results of operations and financial position that would have been achieved had the transaction taken place on the dates indicated or (ii)the future operations of Western following the transaction.The following information should be relied on only for the limited purpose of presenting what the results of operations and financial position of Western might have looked like had the transaction taken place at an earlier date. The following pro forma financial information should be read in conjunction with: · the accompanying notes to the Unaudited Pro Forma Condensed Combined Financial Statements; · the audited consolidated financial statements of Western for the fiscal year ended December 31, 2007 and the notes relating thereto, included in Western’s Registration Statement on Form S-4 (File No. 333-154313) filed with the Commission on October 15, 2008; · the unaudited consolidated financial statements of Western for the six months ended June30, 2008 and the notes relating thereto, included in Western’s Registration Statement on Form S-4 (File No. 333-154313) filed with the Commission on October 15, 2008; · the audited consolidated financial statements of Mustang Capital Advisors for the fiscal year ended December 31, 2007 and the notes relating thereto, included elsewhere in this filing; and · the unaudited consolidated financial statements of Mustang Capital Advisors, LP for the six months ended June30, 2008 and the notes relating thereto, included elsewhere in this filing. 1 Western Sizzlin Corporation Unaudited Pro Forma Condensed Combined Balance Sheet As of June 30, 2008 (in thousands) Historical Western (a) Historical Mustang Capital Advisors, LP (b) Pro Forma Adjustments Pro Forma Combined ASSETS Current Assets Cash and cash equivalents $ 639 $ 11 $ (400 )(c) $ 250 Accounts receivable and notes receivable, net 1,141 – – 1,141 Other current assets 525 – – 525 Deferred taxes 427 – – 427 Total current assets 2,732 11 (400 ) 2,343 Notes receivable, net 550 – – 550 Property and equipment, net 1,678 – – 1,678 Investment in real estate 3,745 – – 3,745 Investments in marketable securities 11,197 5,360 (164 )(d) 16,393 Due from broker – 5,071 – 5,071 Franchise royalty contracts, net 315 – – 315 Goodwill 4,310 – – 4,310 Investment in unconsolidated joint venture 332 – – 332 Deferred taxes 364 – – 364 Other assets 12 6 2,005 (e) 2,023 Total assets $ 25,235 $ 10,448 $ 1,441 $ 37,124 LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt 368 – – 368 Accounts payable and other current liabilities 1,229 35 – 1,265 Loss contingency - lawsuit 900 – – 900 Total current liabilities 2,497 35 – 2,532 Long-term debt, net of current 2,890 – – 2,890 Other long-term liabilities 98 – 1,395 (f) 1,493 Total liabilities 5,485 35 1,395 6,914 Minority interests 1,463 9,604 – 11,068 Stockholders’ equity/Partners’ capital: Common stock 27 – 1 (g) 28 Additional paid in capital 21,275 – 854 (g) 22,130 Retained earnings (deficit)/Partners’ capital (2,829 ) 809 (809 )(h) (2,829 ) Accumulated other comprehensive income (loss)– unrealized holding gains (losses), net of tax (186 ) – –4 (186 ) Total stockholders’ equity 18,287 809 46 19,142 Total liabilities, minority interest and stockholders’ equity/partners’ capital $ 25,235 $ 10,448 $ 1,441 $ 37,124 2 Western Sizzlin Corporation Unaudited Pro Forma Condensed Combined Statement of Operations Year Ended December 31, 2007 (in thousands, except share and per share data) Historical Western (i) Historical Mustang Capital Advisors, LP (j) Pro Forma Adjustments Pro Forma Combined Revenues $ 17,257 $ – $ – $ 17,257 Costs and expenses – restaurant and franchise operations: Company operations costs 11,673 – – 11,673 Franchise operations costs 1,051 – – 1,051 Subleased expenses 102 – – 102 Corporate expenses 2,277 – – 2,277 Depreciation and amortization 1,063 – – 1,063 Claims settlement and legal fees associated with lawsuit 741 – – 741 Total costs and expenses – restaurant and franchise operations 16,907 – – 16,907 Equity in income of joint venture 158 – – 158 Income from restaurant and franchise operations 508 – – 508 Net realized gains on sales of marketable securities 1,972 1,096 – 3,068 Management fee income – 414 – 414 Interest and dividends – 146 – 146 Net unrealized gains (losses) on marketable securities held by limited partnership (2,788 ) 1,764 (1,318 )(k) (2,342 ) Expense of investment activities (347 ) (180 ) – (527 ) Income (loss) from investment activities (1,163 ) 3,240 (1,318 ) 759 Other income (expense): Other 11 – (301 )(u) (290 ) Total other income (expense), net 11 – (301 ) (290 ) Income (loss) before income tax expense and minority interest (644 ) 3,240 (1,619 ) 977 Income tax expense (benefit) (49 ) – 700 (l) 651 Minority interests (351 ) 2,393 (690 )(m) 1,352 Net income (loss) $ (244 ) $ 847 $ (1,629 ) $ (1,026 ) Net income (loss) per common share (basic and diluted): $ (0.13 ) $ (0.52 ) Weighted average shares outstanding (basic and diluted): 1,904,885 54,563 (n) 1,959,448 3 Western Sizzlin Corporation Unaudited Pro Forma Condensed Combined Statement of Operations Six-Month Period Ended June 30, 2008 (in thousands, except share and per share data) Historical Western (o) Historical Mustang Capital Advisors, LP (p) Pro Forma Adjustments Pro Forma Combined Revenues $ 8,737 $ – $ – $ 8,737 Costs and expenses – restaurant and franchise operations: – Company operations costs 5,936 – – 5,936 Franchise operations costs 614 – – 614 Subleased expenses 64 – – 64 Corporate expenses 916 – – 916 Depreciation and amortization 529 – – 529 Claims settlement and legal fees associated with lawsuit 159 – – 159 Total costs and expenses – restaurant and franchise operations 8,218 – – 8,218 Equity in income of joint venture 108 – – 108 Income from restaurant and franchise operations 627 – – 627 Net realized gain (loss) on sales of marketable securities (40 ) 1,933 – 1,893 Management fee income – 250 – 250 Interest and dividends – 55 – 55 Net unrealized losses on marketable securities held by limited partnership (6,443 ) (2,411 ) 550 (q) (8,304 ) Expense of investment activities (969 ) (61 ) – (1,030 ) Income (loss) from investment activities (7,452 ) (234 ) 550 (7,136 ) Other income (expense): Net interest (21 ) – – (21 ) Other – – 223 (u) 223 Total other income (expense), net (21 ) – 223 202 Income (loss) before income tax expense and minority interest (6,846 ) (234 ) 773 (6,307 ) Income tax expense (benefit) (88 ) – 115 (r) 27 Minority interests 951 (637 ) 316 (s) (1,272 ) Net income (loss) $ (5,807 ) $ 403 $ 342 $ (5,062 ) Net income (loss) per common share (basic and diluted): $ (2.14 ) $ (1.83 ) Weighted average shares outstanding: 2,713,431 54,563 (t) 2,767,994 4 NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (in thousands, except share and per share data) (a) The Historical Western column represents the unaudited consolidated balance sheet of Western as ofJune30, 2008, which is included elsewhere in this prospectus. (b) The Historical Mustang Capital Advisors, LP column represents the unaudited consolidated balance sheet of Mustang Capital Advisors, LP as of June 30, 2008, which is included elsewhere in this prospectus. (c) Reflects payment of cash consideration of $300 and estimated transaction costs of $100 related to the acquisition of Mustang Capital Advisors, LP. (d) Reflects Mustang Capital Advisors, LP’s distribution to its partners in July 2008 of the shares of Western common stock that it owned as June 30, 2008. (e) Represents the portion of the purchase price allocated to goodwill and/or intangible assets of Mustang Capital Advisors, LP.Western has not determined the existence or nature of any intangible assets nor has it estimated the impact of such on the unaudited pro forma condensed combined statement of income. (f) Reflects the fair value of Western’s obligation to redeem the partnership interest of the minority interest in Mustang Capital Advisors, LP upon the death of the minority owner. (g) Reflects the issuance of 54,563 shares of Western common stock, having a par value of $0.01 per share, in partial payment of the purchase price for the transaction, at an estimated value of $855, based upon a price of $15.68 per share. (h) Reflects the elimination of the partners’ capital of Mustang Capital Advisors, LP and Mustang Capital Management, LLC. (i) The Historical Western column represents the audited consolidated statement of operations of Western for the year ended December 31, 2007, which is included elsewhere in this prospectus. (j) The Historical Mustang Capital Advisors, LP column represents the audited consolidated statement of income of Mustang Capital Advisors, LP for the year ended December 31, 2007, which is included elsewhere in this prospectus. (k) Removes the unrealized appreciation during the year ended December 31, 2007 of the Western common stock owned by Mustang Capital Advisors’ subsidiaries, due to the distribution of these shares to the partners of the subsidiaries in July 2008. (l) Reflects the tax effect of pro forma adjustments based on an assumed tax rate of 36.42%, net of taxes applicable to the minority interest. (m) Represents the adjustment, net of taxes, for the minority interest in the unrealized appreciation during the year ended December 31, 2007 of the Western common stock owned by Mustang Capital Advisors’ subsidiaries, which shares were distributed to the partners of the subsidiaries in July 2008. (n) Reflects the issuance of 54,563 shares of Western common stock in partial payment of the purchase price for the transaction. (o) The Historical Western column represents the unaudited consolidated statement of operations of Western for the six-month period ended June 30, 2008, which is included elsewhere in this prospectus. 5 (p) The Historical Mustang Capital Advisors, LP column represents the unaudited consolidated statement of income of Mustang Capital Advisors, LP for the six-month period ended June 30, 2008, which is included elsewhere in this prospectus. (q) Removes the unrealized depreciation during the six-month period ended June 30, 2008 of Western common stock owned by Mustang Capital Advisors’ subsidiaries, due to its distribution of these shares to the partners of the subsidiaries in July 2008. (r) Reflects the tax effect of pro forma adjustments based on an assumed tax rate of 36.42%, net of taxes applicable to the minority interest. (s) Represents the adjustments, net of taxes, for the minority interest in the unrealized depreciation during the six-month period ended June 30, 2008 of Western common stock owned by Mustang Capital Advisors’ subsidiaries, due to the distribution of these shares to the partners of the subsidiaries in July 2008. (t) Reflects the issuance of 54,563 shares of Western common stock in partial payment of the purchase price for the transaction. (u) Reflects the change in fair value of the obligation to redeem the partnership interest of the minority interest in Mustang Capital Advisors, LP upon the death of the minority owner. 6
